DETAILED ACTION
This Office Action is in response to the application 16/813,936, filed on 03/10/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 have been examined and are pending in this application. Claims 1 and 6 are independent.
	Priority
Foreign priority Application JP 2019-063681, filed on 03/28/2019.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/10/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claims limitations includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
As to claim 1, the claim limitation, “determining unit that makes network connection . . .,” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder, “determining unit,” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier (see MPEP, section 2181).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig 2, and page 13, line 1-6, o page 28, 29- of the specification discloses the description of the above addressed unit structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Toubiana et al (“Toubiana,” US 2014/0366152, published on 12/11/2014), in view of Martini (“Martini,” US 2015/0046588, published on 02/12/2015).
As to claim 1, Toubiana teaches an information processing apparatus (Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal [i.e. processing apparatus] perform analysis and executes operations for controlling data transmission flow over a secure network connection and unsecure connection, and switch the transmission flow based on the security requirement) comprising:
(Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal has a secure network connection RAs connection point[i.e. first port] to connected with secure service [i.e. first security level] of a server);
a second port that is to be connected to a second network having a second security level, the second security level being lower than the first security level (Toubiana: pars 0030, 0035-0036; Fig 1, the telecommunication terminal has a unsecure network connection RAns connection point [i.e. second port] to connected with unsecure service [i.e. second security level that is lower] of a server); and
a determining unit that makes network connection to at least the first port in accordance with the second setting information and determines, on a basis of a result from the network connection to at least the first port in accordance with the second setting information, whether the network connection to the first port is made properly (Toubiana: pars 0030, 0035-0036, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network [i.e. maintaining the network connection setting requirements]).
Toubiana does not explicitly teach a storage device that holds first setting information for connection to the first network and second setting information for connection to the second network.
However, in an analogous art, Martini teaches a storage device that holds first setting information for connection to the first network and second setting information for (Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martini with the method/apparatus of Toubiana for the benefit of providing a user with a means for using a management profile with setting information of the various level connection and associated resources to manage the network connection and making any connection switching decision (Martini: pars 0004, 0021-0028). 
As to claim 2, Toubiana and Martini teaches the information processing apparatus according to claim 1, 
Toubiana and Martini further teaches wherein the determining unit determines, on a basis of whether a proper response to an inquiry based on the second setting information is received, whether the network connection to the first port is made property network (Toubiana: pars 0030, 0035-0036, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network. Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
As to claim 3, Toubiana and Martini teaches the information processing apparatus according to claim l, 
Toubiana and Martini further teaches wherein the determining unit performs confirmation of a connection destination network on a basis of a packet received at the first port and determines, on a basis of whether the connection destination network identified by the confirmation matches a network in the second setting information, whether the network connection to the first port is made properly, the connection destination network being a network to which connection is to be made network (Toubiana: pars 0030, 0035-0036, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network. Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
As to claim 4, Toubiana and Martini teaches the information processing apparatus according to claim 1, 
Toubiana and Martini further teaches wherein the determining unit makes network connection to the first port and the second port in accordance with the second  (Toubiana: pars 0030, 0035-0036, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network. Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
As to claim 5, Toubiana and Martini teaches the information processing apparatus according to claim 4, 
Toubiana and Martini further teaches wherein the determining unit determines that the first network and the second network are connected improperly to the first port and the second port in a case where the network connection to the first port is successful and the network connection to the second port fails. network (Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources)
As to claim 6, Toubiana teaches a network connection determining method in an information processing apparatus (Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal [i.e. processing apparatus] perform analysis and executes operations for controlling data transmission flow over a secure network connection and unsecure connection, and switch the transmission flow based on the security requirement) that includes a first port and a second port, the first port being to be connected to a first network having a first security level, the second port being to be connected to a second network having a second security level lower than the first security level, the network connection determining method comprising (Toubiana: pars 0030, 0035-0036; Fig 1, a telecommunication terminal has a secure network connection RAs connection point[i.e. first port] to connected with secure service [i.e. first security level] of a server. telecommunication terminal has a unsecure network connection RAns connection point [i.e. second port] to connected with unsecure service [i.e. second security level that is lower] of a server); and
determining, on a basis of a result from the making the network connection to at least the first port in accordance with setting information for the connection to the second network, whether the network connection to the first port is made properly (Toubiana: pars 0030, 0035-0036, 0050, 0054, 0061; Fig 1, based on the required security level analysis, made by the analysis module, a session module SES switches the connection with the application server SA from the unsecure access network RAns to a secure access network RAs, according to predefined criteria and technical characteristics of the access network [i.e. maintaining the network connection setting requirements]).
.
However, in an analogous art, Martini teaches making network connection to at least the first port in accordance with setting information for connection to the second network (Martini: pars 0004, 0021-0022, 0025-0028, teaches a network connection controlling device having a device management profile that comprise one or more settings that allow the device to connect to the networks and configures one or more settings of the device to allow the user of device to access the compliant network and the secure resources and non-compliant network to regular resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martini with the method/apparatus of Toubiana for the benefit of providing a user with a means for using a management profile with setting information of the various level connection and associated resources to manage the network connection and making any connection switching decision (Martini: pars 0004, 0021-0028). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439